NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORIA GONZALEZ JUAN; et al.,                 No.    19-71719

                Petitioners,                    Agency Nos.       A206-680-410
                                                                  A206-680-411
 v.                                                               A206-680-412

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Gregoria Gonzalez Juan and her two children, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

their application for asylum, withholding of removal, and relief under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Conde

Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We deny the petition for

review.

      The BIA found petitioners waived their challenge to the IJ’s determination

that their asylum application was time barred. Petitioners do not challenge the

BIA’s waiver finding in their counseled opening brief. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived). Thus, we deny the petition as to

their asylum claim.

      Substantial evidence supports the agency’s finding that petitioners failed to

establish they suffered harm rising to the level of persecution. See Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (threats alone rarely

constitute persecution); Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003)

(persecution is “an extreme concept”). Substantial evidence also supports the

agency’s determination that petitioners failed to establish an objectively reasonable

fear of future persecution. See Nagoulko, 333 F.3d at 1018 (possibility of future

persecution “too speculative”); see also Lanza v. Ashcroft, 389 F.3d 917, 935 (9th

Cir. 2004) (no clear probability of persecution). Thus, petitioners’ withholding of

removal claim fails.


                                          2                                    19-71719
      Substantial evidence also supports the agency’s denial of CAT relief because

Gonzalez Juan failed to show it is more likely than not she will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                         3                                    19-71719